Citation Nr: 1004281	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether the effective date of July 21, 1987, for the 
award of service connection for posttraumatic stress 
disorder (PTSD) was clearly and unmistakably erroneous.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and subsequent rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA), Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a report of contact dated in December 2009, the appellant 
requested that he be scheduled for a videoconference hearing 
before a Veterans Law Judge (VLJ).  

To ensure compliance with due process requirements, and 
because videoconference hearings are scheduled by the RO, 
the case is REMANDED for the following:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant has the right to submit additional evidence 
and argument on the r matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


